Case 3:15-cv-00164-HES-MCR Document 191 Filed 10/02/20 Page 1 of 5 PageID 6396




                             UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION



    Aatrix Software, Inc.,                           Civil Action No. 3:15-cv-00164-HES-MCR

                                       Plaintiff,

    v.

    Green Shades Software, Inc.

                                     Defendant.


        JOINT MOTION FOR STATUS CONFERENCE REGARDING EXPERT
    DEPOSITIONS AND TO AMEND DEADLINES CONTAINED IN THE OPERATIVE
                          SCHEDULING ORDER

           Plaintiff Aatrix Software, Inc. (“Aatrix”) and Defendant Green Shades Software, Inc.

    (“Greenshades”) jointly move pursuant to Rules 6(b)(1)(A) and 16(b)(4), Federal Rules of

    Civil Procedure for a telephonic status conference at the Court’s earliest convenience.

           Following the September 9, 2020 status conference with the Court, during which the

    Court provided a schedule to bring this matter to trial in June 2021, the parties have met three

    times (telephonically) to develop a plan to do so. The purpose of this request is to inform the

    Court of the parties’ plan, and the parties’ (1) need for the Court’s input on the date(s) for

    accomplishing one part of the plan, and (2) to request a one or two week adjustment to the

    date for filing responses to Summary Judgment and Daubert Motions.

           At the September 9, 2020 status conference, the Court reset the deadlines contained in

    the most recent Case Management and Scheduling Order (“CMSO”), Doc. 179, and invited

    the parties to bring any other necessary modifications to the attention of the Court. Order,
Case 3:15-cv-00164-HES-MCR Document 191 Filed 10/02/20 Page 2 of 5 PageID 6397




    Doc. 189. The Court ordered that expert depositions during the remaining expert discovery

    period ordered by the Court to the deadline of November 25, 2020 “shall take place

    REMOTELY by video or mutually-amenable means… .” Id. The Court also expressed its

    wish that the parties remotely videotape the trial testimony of all the experts in the case, to be

    played at the trial.1

             The parties have agreed that the expert depositions to be completed prior to the

    November 25 expert discovery cut-off date will be discovery depositions only—in other

    words, they will be the typical discovery depositions where counsel for the party opposing

    the particular expert’s position will cross-examine the expert.2 The parties have also

    discussed the Court’s instruction that the expert testimony should be videotaped prior to trial.

             Counsel for both parties greatly prefer providing the expert testimony live at trial.

    However, counsel recognize that depends on circumstances beyond the control of the Court

    and counsel. The parties have agreed that, if expert trial depositions are necessary, they

    should take place separately from the discovery depositions and during one of two blocs of

    time, either: (1) from approximately March 15, 2021 (after Motion in Limine briefs are due)

    until the pre-trial conference scheduled for April 28, 2021; or (2) during the month of May,

    following the pre-trial conference. One reason for the requested status conference is to get

    the Court’s input on which of these blocs the Court would prefer.

             Both parties have had a demonstration of the remote videotaping capabilities of a
    1
      Counsel interpreted these comments as assuming that the ongoing COVID-19 pandemic circumstances
    currently preventing live trial testimony will continue into 2021, but would not necessarily preclude such live
    testimony if circumstances changed in that regard (due to a vaccine, or the like).
    2
     The purpose of this description is not to prohibit direct examination, but simply to describe what type of
    deposition is contemplated. These are not depositions for preserving trial testimony.




                                                              2
Case 3:15-cv-00164-HES-MCR Document 191 Filed 10/02/20 Page 3 of 5 PageID 6398




    Court Reporting firm and have agreed on a vendor to use for the remaining discovery

    depositions. The parties anticipate that, because of the number of Internet connections during

    the depositions, the complexity of the technology, and the present unfamiliarity of counsel

    for both parties in the use of the technology, the parties will need to be patient with the

    process and that depositions may require more than the normal amount of time. The parties

    have agreed that the depositions will occur in approximately the order of proof (the expert for

    the party with the burden of proof first, and then the responsive expert). The depositions will

    be limited to approximately 9 hours of running time. Stoppages to fix technical issues, as

    well as normal breaks during the deposition day, will not be included in the running time.

    This is not meant to require an expert to sit for 9 consecutive hours on a single day. For

    scheduling purposes, the parties anticipate setting aside two calendar days for each

    deposition to accommodate delays, and no expert should be required to sit for an amount of

    time on a given day that is uncomfortable for the expert. The parties anticipate serving

    subpoenas for documents prior to the expert depositions, and expect that, as they have in the

    past, the parties will cooperate in the production of the documents sufficiently in advance of

    an expert’s deposition to allow the receiving party to review the material and be prepared to

    ask questions about it at the deposition.

           The parties further understand that the Court expressed a preference that the parties

    preserve prerecorded video trial testimony of its expert witnesses in the event circumstances,

    whether because of health and logistical concerns resulting from the ongoing COVID-19

    pandemic or for other reasons, do not then permit their live testimony at trial. Accordingly,

    the parties propose preserving expert testimony via trial depositions, taken in 2021, of the six




                                                      3
Case 3:15-cv-00164-HES-MCR Document 191 Filed 10/02/20 Page 4 of 5 PageID 6399




    persons who submitted expert reports in this matter. The parties respectfully seek the Court’s

    guidance as to its preferred timing for these expert trial depositions, as the Final Pretrial

    Conference is scheduled on April 28, 2021 and Jury Trial is set for June 7, 2021. The parties

    anticipate that the trial depositions will be taken seriatim, in the order of proof. It is expected

    that each deposition for trial will take two to three days, and that a total of about a month will

    be required to complete all the depositions. The parties would prefer to take the expert trial

    depositions, if necessary, in May 2021, following the Pre-Trial (which is on April 28, 2021).

            Whichever period is chosen for the expert trial depositions, the parties believe that a

    decision needs to be made in consultation with the Court and about one month before the

    expert trial depositions would need to commence, concerning whether the expert trial

    depositions must go forward, or whether arrangements can be made to present the testimony

    live. If the March to April time frame is chosen that decision would need to be made about

    February 15. If the May time frame is chosen that decision would need to be made about

    April 15.

            In addition, the parties respectfully request that the Court set either January 20 or 27,

    2021 as the deadline for the responses to any Motions for Daubert, to Dismiss, or for

    Summary Judgment. In the prior CMSO, the Court provided four weeks for the responsive

    briefs to these motions. Doc. 179. The Clerk’s Minutes from the September 9, 2020 status

    conference reflect that the responses are currently due on January 13, 2021, which is only

    two weeks after the motions are due. Doc. 188. The Court’s most recent order was silent on

    the deadline for responsive briefs. Doc. 189. Given the anticipated complexity and issues

    that the parties expect will be raised, and the fact that multiple Motions, including both




                                                       4
Case 3:15-cv-00164-HES-MCR Document 191 Filed 10/02/20 Page 5 of 5 PageID 6400




    Summary Judgment and Daubert motions will probably be filed, the parties respectfully ask

    for a January 20 or 27, 2021 deadline for the responsive briefs.

           Accordingly, the parties jointly request a telephonic status conference with the Court

    at the Court’s earliest convenience to address the issues discussed above.



    Dated: October 2, 2020


    By: /s/ Joseph W. Bain_____                          By: /s/ John B. Lunseth __________
    Joseph W. Bain, Trial Counsel                        John B. Lunseth (Minn. #65341) Trial Counsel
    Florida Bar No. 860360                               Aaron M. Johnson (Minn. #034641X)
    Shutts & Bowen LLP                                   Mira Vats-Fournier (Minn. #0399692)
    525 Okeechobee Blvd. Suite 1100                      Taft Stettinius & Hollister LLP
    West Palm Beach, Florida 33401                       80 South Eighth Street, Ste. 2200
    jbain@shutts.com                                     Minneapolis, MN 55402-2157
                                                         612-977-8400
    and                                                  612-977-8659 (facsimile)
                                                         jlunseth@taftlaw.com
    H. Timothy Gillis, Trial Counsel                     ajohnson@taftlaw.com
    Florida Bar No. 0133876                              mvats-fournier@taftlaw.com
    Jeffrey S. York, Trial Counsel
    Florida Bar No. 987069                               Joanne M. O’Connor
                                                         (Fla. Bar No. 0498807)
    Shutts & Bowen LLP                                   JONES FOSTER JOHNSTON
    1022 Park St. Ste. 308                                 & STUBBS, PA
    Jacksonville, Florida 32204                          505 South Flagler Drive, Suite 1100
    tgillis@shutts.com                                   West Palm Beach, FL 33401
    jyork@shutts.com                                     561-659-3000
    (904) 899-9950                                       561-650-5300 (facsimile)
                                                         joconnor@jonesfoster.com
    ATTORNEYS FOR GREEN SHADES                           ATTORNEYS FOR PLAINTIFF
    SOFTWARE, INC.                                       AATRIX SOFTWARE, INC.




                                                     5
